DETAILED ACTION
This office action is responsive to preliminary amendment and claims 1 – 8 filed in this application Delville et al., U.S. Patent Application No. 17/497,563 (Filed October 8, 2021) (“Delville”) claiming priority to French Republic Patent Application FR2010363 (10/9/2020).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on October 8, 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The references listed therein have been considered, and placed in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more.  The claim recites the second piece of equipment preparing second compatibility information identifying at least one of the first formats that is compatible with the second format; and the second piece of equipment determining a level of compatibility with the first piece of equipment from the second compatibility information, the compatibility information comprising identifiers of interface control documents of the first piece of equipment, and the method being characterized in that each identifier comprises a reference accompanied by a version index and by a revision index, which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting equipment and routine data transmission nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the equipment and pre-solution data transmissions, the steps recited in the claims encompass a user using a computer as a tool to review the compatibility and format information to determine compatibility and prepare the second compatibility information.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite one additional “sending” step as pre-solution activity for the identifying step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 7 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claim 8 is rejected for the same reasoning as claim 1 supra.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frayssignes et al., United States Patent Application Publication No. 2012/0246522 (Published September 27, 2012, filed March 19, 2012) (“Frayssignes”) in view of Karapantelakis et al., United States Patent Application Publication No. 2017/0353354 (Published December 7, 2017, filed Jan 12, 2015) (“Karapantelakis”). 

Claims 1 and 8
With respect to claims 1 and 8, Frayssignes teaches the invention as claimed including a management method for managing compatibility between a first piece of equipment and a second piece of equipment, the first piece of equipment having a communication interface connected to a communication interface of the second piece of equipment, and the first piece of equipment being compatible with first data formats and the second piece of equipment being compatible with at least one second data format, the method comprising the following steps: {An airplane equipment communication interface compatibility determination method allows first and second interconnected aircraft equipment to identify the versions of communication protocol stacks they use and determine the minimum version of .  Frayssignes at Abstract; id. at ¶¶ 0037, 0047, 0050, 0052, 0053, 0059, 0061 - 0063.}
However, Frayssignes doesn’t explicitly teach the limitation:
the first piece of equipment sending first compatibility information to the second piece of equipment, which first compatibility information is representative of the first data formats; the second piece of equipment preparing second compatibility information identifying at least one of the first formats that is compatible with the second format; and the second piece of equipment determining a level of compatibility with the first piece of equipment from the second compatibility information, the compatibility information comprising identifiers of interface control documents of the first piece of equipment, and the method being characterized in that each identifier comprises a reference accompanied by a version index and by a revision index.  {Karapantelakis does teach this limitation.  Karapantelakis teaches that the aircraft equipment interface compatibility exchange, as taught in Frayssignes, may include where the exchange is between two pieces of equipment where a first send its communication stack to the second and receives back the compatible portion of its communication stack version to be used in communication with the second.  Karapantelakis at ¶ 0017 (receive first compatibility information); id. at ¶¶ 0018, 0064, 0065, 0068 (Determine compatibility information for interface control documents including versions, index into the stack, name, position on stack, previous versions, etc); id. at ¶ 0020 (transmit the compatibility information to the first piece of equipment).
Frayssignes and Karapantelakis are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of communication interfaces, and both are trying to solve the problem of how to determine interface compatibility.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine aircraft equipment interface compatibility exchange as taught in Frayssignes, with the communication stack determination, as taught in Karapantelakis.  Karapantelakis teaches there may be many versions of different protocols with interoperability issues.  Id. at ¶ 0065.  Therefore, one having ordinary skill in the art would have been motivated to combine aircraft equipment interface compatibility exchange as taught in Frayssignes, with the communication stack determination, as taught in Karapantelakis, for the purpose of using a known equipment compatibility determination with an equipment interface exchange process.}

Claim 2
With respect to claim 2, Frayssignes and Karapantelakis teaches the invention as claimed including:
the second piece of equipment issuing a warning signal characteristic of the level of compatibility determined by said second piece of equipment.  {Second equipment issues warning notifications of a lack of compatibility.  Frayssignes at ¶¶ 0069 & 0070.}

Claim 3
With respect to claim 3, Frayssignes and Karapantelakis teaches the invention as claimed including:
the second piece of equipment sending the second compatibility information to the alterfirst piece of equipment; {Karapantelakis at ¶ 0020; id. at ¶¶ 0083 & 0084.}
and the first piece of equipment sending data in one of the first formats identified by the second compatibility information.  {Second equipment is reconfigured to use the format identified by the second compatibility information such as the new communication protocol stack to receive data from the first piece of equipment.  Karapantelakis at ¶¶ 0028, 0083 & 0084.}

Claim 4
With respect to claim 4, Frayssignes and Karapantelakis teaches the invention as claimed including:
wherein the interface control documents comprise standards defining a communication protocol.   {Second equipment is reconfigured to use the radio communication standards identified by the second compatibility information such as the new communication protocol stack. Karapantelakis at ¶¶ 0083 & 0084; see also Frayssignes at 0047 (standards).}

Claim 5
With respect to claim 5, Frayssignes and Karapantelakis teaches the invention as claimed including:
wherein the compatibility information includes an additional parameter representative of a communication channel of the interface of the first piece of equipment.  {Second equipment is reconfigured to use the radio communication specifications identified by the second compatibility information such as the new communication protocol stack. Karapantelakis at ¶¶ 0083 & 0084}

Claim 6
With respect to claim 6, Frayssignes and Karapantelakis teaches the invention as claimed including:
wherein each identifier also includes a chapter indicator.  {Chapter information is included in the compatibility information such as the position on the communication protocol stack of the particular stack that has been determined by the second equipment to be compatible.  Id. at ¶ 0065.}

Claim 7
With respect to claim 7, Frayssignes and Karapantelakis teaches the invention as claimed including:
wherein the first and second pieces of equipment are computers on board an aircraft.   {Frayssignes at ¶¶ 0037.}
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										October 22, 2022
Examiner, Art Unit 2199


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199